department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b nominating institutions u number range v number range w dollar_figureamount x dollar_figureamount dollar_figureamount z dear we have considered your request for advance approval of a grant-making program under sec_4945 of the internal_revenue_code received with a postmark date of date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation defined in sec_509 you indicate that you will operate a grant-making program designed to achieve a specific objective namely to advance research relating to the causes and cure of parkinson's disease you will first identify nonprofit academic medical or research institutions which have demonstrated excellence in neuroscience research and which adhere to nondiscriminatory operational policies collectively the nominating institutions includes a representative sample of the institutions identified qualification of an institution as a nominating institution include the following criteria that determine the b e e e national reputation for excellence in research related to the causes and cures of neurological diseases existence of an established neuroscience department dedicated to the promotion of innovative and original research and the use of cutting-edge technologies and committed to training and retraining exceptional researchers emphasis on multi-disciplinary and collaborative research e overall financial health and robust fiscal practices of the institution generally and financial commitment to funding neurological research from time to time your sole trustee or an advisor to the trustee acting at the request of the trustee will contact some or all of the nominating institutions to inform them of the availability of your individual research grants and to request that each such nominating institution submit to you a nomination of one or more individuals who meet the criteria for selection as qualified nominees the nominating institutions and the qualified nominees will be required to complete various forms in connection with this process you will not entertain unsolicited grant proposals to be eligible to be a qualified nominee individuals must meet the following standards e e e e heorshe must hold or be in the final stages of obtaining a ph d m d or equivalent degree he or she must be a current or incoming postdoctoral fellow or a more experienced researcher at a nonprofit academic medical or research institution and must have been recommended by a nominating institution he or she must demonstrate a specific interest in parkinson's disease research as demonstrated in a suitably documented outline which shall be included in his or her application or of his or her proposed research relating to the disease heorshe may but need not be a u s citizen however grants will be available only for research in a laboratory located in the united_states to apply for the grant a qualified nominee must submit to you the following nomination form v w v w v v v v application form an outline of the proposed parkinson’s disease research program information regarding the nominee including an up-to-date curriculum vitae and information regarding the nominating institution including o o o the institution’s audited financial statements for the most recent two years the current operating budget of the institution school and department at which the nominee will be performing the proposed parkinson’s disease research o a list of the institution’s current board_of directors and o acopy of the institution’s current irs sec_501 exemption_letter to select grant recipients from qualified nominees your trustee will examine various objective criteria including but without limitation academic credential relevant research experience proposed research plan and level of support from the pertinent nominating institution the quustee will select grant recipients without regard to race ethnicity age religion or gender the trustee is obligated to disclose any personal knowledge of and relationship with any potential grantees or grantees under consideration it is not expected that the current trustee or any future trustee will be in a position to derive a private benefit either directly or indirectly if any potential individual grantee is selected over others however in the unlikely event that a circumstance arises in which the trustee could be perceived as having derived or might be likely to derive private benefit if a particular individual receives a grant from you the trustee shall a refrain from participating in any aspect of the selection process relating to that individual and b take such other appropriate measures as are necessary to ensure that an independent party with no standing to derive a private benefit controls whether such individual receives a grant from you under certain circumstances the trustee would designate one or more independent parties to engage in the selection process a party would be deemed to be independent for these purposes if he or she a is not related to the particular grant candidate b is not employed by or otherwise receives financial remuneration from the grant candidate or the relevant nominating institution and c has not derived and is not in a position to derive any private benefit either directly or indirectly if any potential individual grantee is selected over others no grant may be given to a trustee of your foundation your grantor or any other disqualified_person as defined in sec_4946 of the code with respect to your foundation or for a purpose that is inconsistent with the purposes described in sec_170 of the code you will mail an award statement to each grant recipient the grant recipient his or her sponsoring investigator and an institutional representative from the nominating institution must sign an award acceptance form provided by you the award acceptance must be returned to you within ten working days following notification of the award you will pay each grant directly to the nominating institution for_the_use_of the grantee the relevant institutions are required to agree that they will hold the grantee’s funds in a segregated account and will disburse such funds on the terms you have required upon completion of the research for which the grant was made each individual grantee must submit a final report to you which summarizes the research performed during the period of the grant evaluates the results and accounts for the funds received under the grant in addition each grantee is required to submit a detailed progress report to you at least annually the report would summarize the research performed during the year and will provide an evaluation of the results also the financial officer of the nominating institution must maintain a separate_account for the funds held for the grantee such account must be available for audit by your representatives in addition each nominating institution must provide a financial expenditure report to you within days of the end of each award year the award statement provides detailed guidelines regarding the preparation of the report financial summary report forms must be submitted to you at least annually if reports or other information including failure to submit reports indicate that all or any part of a grant is not being used for the purposes intended you will investigate and withhold further payments during the investigation if all or any part of a grant is not being used for the intended purpose you will take all reasonable and appropriate steps including legal action where appropriate to recover the grant funds and or restore diverted funds to the purposes of the grant each year you expect there will be u qualified nominees for foundation grants and you expect to award v individual grants each grant will be for dollar_figurew will be awarded in three annual installment of dollar_figurex each and will not be renewable payments of the second and third installments are contingent upon satisfactory review of the grant recipient's annual progress report in addition to the fellowship a sum of dollar_figurez is to be awarded each year to the laboratory in which the fellow is working and can be used by the fellow for his her educational and scientific expenses with a written request to you from the fellow the expense allowance may be used to defray the cost of health benefits it is not an allowance for institutional overhead postdoctoral scholar registration fees or postdoctoral fellowship taxes institutions may not automatically deduct any fees from the allowance without your fellow’s approval you will periodically conduct a reasonable search of publicly available information including the ofac list to ensure that no individual or organization with whom you are dealing is suspected of activities related to terrorism including terrorist financing or other support or is otherwise subject_to ofac sanctions you agree that you will maintain records indefinitely that include e e e e the information used to evaluate the qualifications of potential grantees including any recommendations the identification of the grantees including the determination as to whether a potential grantee has any relationship to the private_foundation or is a disqualified_person although a disqualified_individual would not be eligible the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto all grantee reports and other follow-up data obtained in administering your grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
